UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 10, 2011 AMP HOLDING INC. (Exact name of registrant as specified in its charter) Nevada 000-53704 26-1394771 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 4540 Alpine Avenue, Blue Ash, Ohio 45242 (Address of principal executive offices) (zip code) 513-297-3640 (Registrant's telephone number, including area code) Copies to: Stephen M. Fleming, Esq. Fleming PLLC 49 Front Street, Suite 206 Rockville Centre, New York 11570 Phone: (516) 833-5034 Fax: (516) 977-1209 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry Into A Material Definitive Agreement Item 3.02 Unregistered Sales of Equity Securities On May 10, 2011, AMP Holding Inc. (the “Company”) sold an aggregate of 470,833 shares of common stock and common stock purchase warrants (the “Warrants”) to acquire 235,415 shares of common stock of the Company for an aggregate purchase price of $282,500to accredited investors.The Warrants are exercisable for two years at an exercise price of $0.80. The securities were offered and sold to the investors in a private placement transaction made in reliance upon exemptions from registration pursuant to Section 4(2) under the Securities Act of 1933 (the “Securities Act”) and/or Rule 506 promulgated under the Securities Act. The investors are accredited investors as defined in Rule 501 of Regulation D promulgated under the Securities Act. In addition, the Company compensated John Carris Investments LLC, as placement agent (the “Placement Agent”), for assisting in the sale of the securities by paying it commissions in the aggregate amount of $28,250 and issuing the Placement Agent a common stock purchase warrant to purchase 47,083 shares of the Company’s common stock at an exercise price of $.60 per share. The foregoing information is a summary of each of the agreements involved in the transactions described above, is not complete, and is qualified in its entirety by reference to the full text of those agreements, each of which is attached an exhibit to this Current Report on Form 8-K.Readers should review those agreements for a complete understanding of the terms and conditions associated with this transaction. Item 9.01 Financial Statements and Exhibits Exhibit No. Description of Exhibit Form of Subscription Agreement by and between AMP Holding Inc. and Accredited Investors SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMP HOLDING INC. Date: May 12, 2010 By: /s/James E. Taylor Name: James E. Taylor Title: CEO
